DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending in the application.
	Claim 3 has been withdrawn from current consideration (see below).
	Claims 1-2 and 4-12 remain under current consideration for examination. 

Election/Restrictions
Applicant’s election of Species A (Figs. 5-11 and 14-17), drawn to claims 1-2 and 4-12, in the reply filed on 20 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 June 2022.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The first sentence of the abstract is an incomplete sentence.
The abstract uses the legal phraseology “means” (“coupling means”; see line 5). 

Drawings
The drawings are objected to because of the following informalities:   
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joint made from an elastic polymer material with multiple closed, gas-filled internal cavities” of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 7:  In the final line of claim 7, “the corresponding inverted T shape” should be replaced with --a corresponding inverted T shape--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 9:  Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For examination purposes for this Office Action only, the Examiner will interpret this claim as though the limitations following the phrase “preferably” are optional and are NOT required.  
Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Freund (US Patent 9,009,995) in view of Krause (US Patent Application Publication).
	Re Claim 1:  Freund discloses a locking device (see Figs. 30-34) for securing a wear element in a support in an earth moving machine (see annotated Fig. 32 below), comprising: 
- a central shaft (484; Fig. 33(A)) with a first right hand threaded segment (see annotated Fig. 33(A) below) and defining a first rotation axis and a second left hand threaded segment (see annotated Fig. 33(A) below) defining a second rotation axis (Examiner notes that, while the disclosure does not explicitly state the handedness of each of the threaded segments, they must be oppositely threaded since a rotation of the actuator 484 causes movement of each of the arms 427A, 427B in opposite directions, as shown in Figs. 33(A) and 33(B)), 
- a first locking element (427A) screwed onto said first threaded segment and a second locking element (427B) screwed on said second threaded segment,
- screwing means (the hexagonal end of the “1st threaded segment”; see annotated Fig. 33(A) below) in at least one of the ends of said central shaft and accessible from the outside through at least one of said locking elements (427A), 
where said first threaded segment (437A) and said second threaded segment (427B) are attached to one another by coupling means (the central portion of actuator 484 shown at ref. no.  497; Fig. 33(A)), where said coupling means are suitable for transmitting rotational movement between said first threaded segment and said second threaded segment, 
wherein said coupling means comprise a disc (the central portion of actuator 484 shown at ref. no.  497; Fig. 33(A)) with a rotation axis and with a first face (the left-hand face, as shown in Fig. 33(A)) opposite one end of said first threaded segment and a second face (the right-hand face, as shown in Fig. 33(A)) opposite one end of said second threaded segment.

    PNG
    media_image1.png
    507
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    728
    media_image2.png
    Greyscale

Freund fails to disclose where between said first face and the end of the first threaded segment there is a first tongue and groove extending according to a first diameter, such that said disc and said first threaded segment are suitable for moving with respect to one another according to said first diameter, and between said second face and the end of the second threaded segment there is a second tongue and groove extending according to a second diameter, such that said disc and said second threaded segment are suitable for moving with respect to one another according to said second diameter.
Krause teaches the use of a device (see Fig. 18) comprising a first threaded segment (82) a second threaded segment (84), wherein the first and second threaded segments are attached to one another by coupling means (83) suitable for transmitting rotational movement between the first and second threaded segments, the coupling means comprising a disc (see annotated Fig. 18 below) with a rotation axis and with a first face (the left-hand face, as shown in Fig. 18) opposite one end of said first threaded segment (82) and a second face (the right-hand face, as shown in Fig.18) opposite one end of said second threaded segment (84), and further where between said first face and the end of the first threaded segment there is a first tongue and groove (see annotated Fig. 18 below) extending according to a first diameter, such that said disc and said first threaded segment are suitable for moving with respect to one another according to said first diameter, and between said second face and the end of the second threaded segment there is a second tongue and groove (see annotated Fig. 18 below) extending according to a second diameter, such that said disc and said second threaded segment are suitable for moving with respect to one another according to said second diameter, for the purpose of allowing for flexibility of the coupling means.

    PNG
    media_image3.png
    407
    696
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Freund such that between said first face and the end of the first threaded segment there is a first tongue and groove extending according to a first diameter, such that said disc and said first threaded segment are suitable for moving with respect to one another according to said first diameter, and between said second face and the end of the second threaded segment there is a second tongue and groove extending according to a second diameter, such that said disc and said second threaded segment are suitable for moving with respect to one another according to said second diameter, as taught by Krause, for the purpose of allowing for flexibility of the coupling means.
Re Claim 2:  Krause further teaches wherein said first diameter and said second diameter are parallel to one another.
Re Claim 4:  Krause further teaches wherein said first tongue and groove and/or said second tongue and groove includes a projection (66; see Fig. 6) and a channel (the channel formed in interlocking tooth 65; Fig. 6), where the cross section, according to said first diameter and/or said second diameter, respectively, of said projection is smaller than the cross section of said channel.
Re Claim 5:  Krause further teaches wherein said first tongue and groove and/or said second tongue and groove includes a projection (66; see Fig. 6) and a channel (the channel formed in interlocking tooth 65; Fig. 6), where the cross section, according to said first diameter and/or said second diameter, respectively, of said projection has chamfers (at least at the rounded end portions of the projection 66).
Re Claim 6:  Krause further teaches wherein said first tongue and groove and/or said second tongue and groove includes a projection (66; see Fig. 6) the cross section of which, according to said first diameter and/or said second diameter, respectively, is wider at its free end than at its base, and a channel (the channel formed in interlocking tooth 65; Fig. 6) the cross section of which is wider at its base than at its open end.
Re Claim 7:  Krause further teaches wherein said first tongue and groove and/or said second tongue and groove includes a projection (66; see Fig. 6) the cross section of which, according to said first diameter and/or said second diameter, respectively, has a T shape, and a channel (the channel formed in interlocking tooth 65; Fig. 6) the cross section of which has the corresponding inverted T shape.
Re Claim 8:  Krause further teaches wherein between each pair of surfaces opposite one another in said first tongue and groove and/or second tongue and groove there is a clearance (see the gaps between surfaces in Fig. 6).
Neither Freund nor Krause explicitly disclose wherein the clearance is greater by at least 15%, preferably greater by at least 20%, than the required minimum tolerance calculated according to DIN standard 7168.
Examiner notes that it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Further, Examiner notes that one of ordinary skill in the art would recognize that the amount of clearance between the opposing surfaces of the first and/or second tongue and groove would be a critical feature since it would determine the amount of flexibility of the joint.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Freund, as modified in view of Krause above, such that the clearance is greater by at least 15%, preferably greater by at least 20%, than the required minimum tolerance calculated according to DIN standard 7168, for the purpose of achieving a desired amount of flexibility.
Re Claim 9:  Krause further teaches where depending on the geometry of said first tongue and groove and/or second tongue and groove there is a relative maximum angle of rotation between said threaded segment and said disc before the material enters the plastic deformation area, characterized in that those of said chamfers (at least at the rounded end portions of the projection 66; see Fig. 6) arranged in the same rotational direction as said relative maximum angle of rotation have an angle that is greater than or equal to said relative maximum angle of rotation.
Re Claim 10:  Freund further discloses a locking device (see Figs. 30-34) wherein it comprises a casing (420; Fig. 33(A)) inside which there are housed said central shaft (484), and at least partially, said first locking element (427A) and second locking element (427B).
Re Claim 11:  Freund further discloses a locking device (see Figs. 30-34) characterized in that said disc (the central portion of actuator 484 shown at ref. no.  497; Fig. 33(A)) has a non-smooth side surface (Examiner notes that the surface of the disc at 497 can be considered “non-smooth” at least in a cross-sectional view along an axis parallel to the longitudinal axis of the actuator 484 since the groove 497 and the sidewalls defining the groove would form a varied height along the cross-section) and said casing comprises a retaining screw (496) the free end of which is suitable for coming into contact with said non-smooth side surface .
Re Claim 12:  Krause further teaches wherein between said coupling means and each of said first threaded segment and second threaded segment there is a joint (170; see Figs. 23-25)) made from an elastic material (“biocompatible resilient flexible or elastomeric material 170”; see parag. [0093]).
Neither Freund nor Krause explicitly disclose wherein the elastic material comprises an elastic polymer material with multiple closed, gas-filled internal cavities.
Examiner notes that it has been held that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) [discussed in MPEP 2144.07].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Freund, as modified in view of Krause above, such that the elastic material comprises an elastic polymer material with multiple closed, gas-filled internal cavities, for the purpose of achieving a desired amount of flexibility/rigidity of the joint.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678